1                Opinions of the Colorado Supreme Court are available to the
2            public and can be accessed through the Judicial Branch’s homepage at
3              http://www.courts.state.co.us. Opinions are also posted on the
4              Colorado Bar Association’s homepage at http://www.cobar.org.
5
6                                                              ADVANCE SHEET HEADNOTE
7                                                                         January 29, 2018
8
9                                             2018 CO 7
0
1   No. 17SC149, Campaign Integrity Watchdog v. Alliance for a Safe and Independent
2   Woodmen Hills—Election Law—Constitutional Law—Political Speech
3
4          The supreme court holds that a political committee must report payments to a

5   law firm for its legal defense as contributions, but not as expenditures. “[E]xpenditures

6   . . . and obligations” under section 1-45-108(1)(a)(I), C.R.S. (2017), are limited to

7   payments and obligations for expressly advocating the election or defeat of a candidate;

8   payments for legal defense are not for express electoral advocacy. But payments to a

9   third-party law firm for a political committee’s legal defense count as reportable

0   contributions because they are payments “made to a third party for the benefit of any . .

1   . political committee,” Colo. Const. art. XXVIII, § 2(5)(a)(II).

2          The court reverses the Administrative Law Judge’s determination that the

3   contribution-reporting requirement is unconstitutional as applied to Alliance. Under

4   Buckley v. Valeo, 424 U.S. 1, 61–68 (1976), for political committees like Alliance whose

5   major purpose is influencing elections, the governmental interests in political

6   transparency and preventing corruption justify the First Amendment burdens of

7   reporting and disclosure. It makes little difference that the payments here were made

8   post-election and for legal defense; elections are cyclical and money is fungible.
1                       The Supreme Court of the State of Colorado
2                         2 East 14th Avenue • Denver, Colorado 80203

3                                         2018 CO 7

4                             Supreme Court Case No. 17SC149
5                    C.A.R. 50 Certiorari to the Colorado Court of Appeals
6                             Court of Appeals Case No. 16CA280
7                   Office of Administrative Courts Case No. OS 2015-0014
8                  Honorable Robert N. Spencer, Administrative Law Judge

9                                         Petitioner:
0                               Campaign Integrity Watchdog,
1                                              v.
2                                       Respondents:
3     Alliance for a Safe and Independent Woodmen Hills; and Colorado Secretary of State.

4                       Order Affirmed in Part and Reversed in Part
5                                          en banc
6                                      January 29, 2018
7
8   Authorized Representative of Petitioner:
9   Matthew Arnold
0    Denver, Colorado
1
2   Attorneys for Respondent Alliance for a Safe and Independent Woodmen Hills:
3   Hale Westfall, LLP
4   Ryan R. Call
5   Allan B. Hale
6   Richard A. Westfall
7   Peter J. Krumholz
8    Denver, Colorado
9
0   Attorneys for Respondent Colorado Secretary of State:
1   Cynthia H. Coffman, Attorney General
2   Matthew D. Grove, Assistant Solicitor General
3   Grant T. Sullivan, Assistant Solicitor General
4    Denver, Colorado
5
6
7   JUSTICE HOOD delivered the Opinion of the Court.
¶1      Alliance for a Safe and Independent Woodmen Hills bought ads and

social-media coverage in an election. Campaign Integrity Watchdog filed a complaint

with the Colorado Secretary of State against Alliance, alleging that Alliance failed to

comply with Colorado’s campaign-finance laws requiring political committees to report

contributions and expenditures.     An Administrative Law Judge, or ALJ, ultimately

ordered Alliance to pay fines and register as a political committee.

¶2      Alliance appealed the campaign-finance decision and defended itself in a related

defamation suit, racking up hundreds of dollars in court costs and thousands in legal

fees.    Alliance didn’t report those legal expenses.      So, Watchdog filed another

campaign-finance complaint, asserting that Alliance had received contributions to pay

the legal expenses and should have reported both the contributions and the spending.

¶3      The ALJ concluded that the legal expenses were not reportable as expenditures

but     were   reportable   as   contributions.     Nonetheless,       it   ruled   that   the

contribution-reporting requirement was unconstitutional as applied to Alliance for its

post-election legal expenses. Watchdog appealed the ALJ’s determinations regarding

the reporting requirements, and the court of appeals asked us to take the appeal directly

under C.A.R. 50. We accepted jurisdiction, in part because this case is related to another

that we decide today: Campaign Integrity Watchdog v. Coloradans for a Better Future,

2018 CO XXX, ___ P.3d ___.

¶4      We affirm the ALJ’s decision that the legal expenses were not expenditures but

were contributions under Colorado law. First, section 1-45-108(1)(a)(I), C.R.S. (2017),

requires political committees to report spending only for express advocacy for the


                                             2
election or defeat of a candidate, and legal expenses do not constitute such express

advocacy. Second, because a payment to a third party for a political committee’s legal

defense is a payment “for the benefit” of the political committee, it counts as a

contribution under article XXVIII, § 2(5)(a)(II).

¶5     However, we reverse the ALJ’s determination that the reporting requirement is

unconstitutional as applied to Alliance for its legal expenses. The Supreme Court of the

United States has consistently upheld disclosure and reporting requirements for

political committees that exist primarily to influence elections. It makes no difference

here that the contributions were not used to directly influence an election—any

contribution to a political committee that has the major purpose of influencing an

election is deemed to be campaign related and thus justifies the burden of disclosure

and reporting.

¶6     Accordingly, we affirm the ALJ’s decision in part and reverse in part.

                            I. Facts and Procedural History

¶7     Alliance for a Safe and Independent Woodmen Hills (“Alliance”) was

incorporated in the run-up to a 2014 Woodmen Hills Metropolitan District Board of

Directors’ election. Alliance raised funds and then sent postcards and established a

Facebook page, all undermining one of the board candidates, Ron Pace. Campaign

Integrity Watchdog (“Watchdog”), Ron Pace, and another Woodmen Hills resident filed

complaints about Alliance with the Colorado Secretary of State (the “Secretary”) under

article XXVIII, section 9(2)(a) of the Colorado Constitution. Watchdog alleged, among

other things, that Alliance should have but failed to (1) register as a political committee


                                              3
and (2) report certain contributions and expenditures.        As required, the Secretary

referred the complaints to the Office of Administrative Courts, where they were

consolidated.

¶8     An Administrative Law Judge (“ALJ”) held a hearing and then decided that

Alliance had violated the Fair Campaign Practices Act, §§ 1-45-101 to -118, C.R.S. (2017)

(“FCPA”), by failing to (1) register as a political committee and (2) file contribution and

expenditure reports. The ALJ fined Alliance $9650 and ordered it to register and file the

missing reports. Alliance filed a notice of appeal and several motions, but eventually

withdrew its appeal.

¶9     Meanwhile, Mr. Pace had also sued Alliance and other defendants for

defamation and negligence based on Alliance’s campaign efforts. After several months

of litigation, the district court granted Alliance’s motion to dismiss the suit and

awarded Alliance attorney fees. Alliance submitted a bill of fees and costs claiming

about $42,000 in attorney fees, supported by a law firm’s billing statements showing

charges and payments for defending the defamation case. The source of the payments

had been redacted from the copies of the statements submitted.

¶10    Next, Watchdog filed the complaint at issue here, arguing Alliance (1) should

have but failed to report its legal expenses for appealing the first ALJ decision and for

defending the defamation case as contributions, (2) should have but failed to report

those same expenses as expenditures or disbursements, and (3) had exceeded the

contribution limit for political committees. The complaint was referred to an ALJ, and

the Secretary intervened to submit a brief in support of Alliance.


                                            4
¶11   First, the ALJ considered whether Alliance was required to report the legal

expenses as a contribution. Watchdog pointed out that the constitution counts as a

contribution “[a]ny payment made to a third party for the benefit of any . . . political

committee,” Colo. Const. art. XXVIII, § 2(5)(a)(II), and it argued that payments to the

court and the law firm as part of Alliance’s legal defense fit the plain language of the

definition. Warning of constitutional problems, Alliance and the Secretary asked the

ALJ to construe the provision narrowly to include only payments made for the purpose

for which the political committee was formed—influencing elections. They argued that

post-election legal expenses do not serve that purpose.

¶12   The ALJ concluded that the provision was not susceptible of Alliance’s narrow

construction and held that the definition applied to the legal expenses, but it ruled for

Alliance all the same.   It held that requiring Alliance to report post-election legal

expenses as contributions would violate Alliance’s First Amendment rights under the

United States Constitution. For the same reason, the ALJ concluded that a contribution

cap was unconstitutional as applied to Alliance’s post-election legal expenses.

Therefore, Alliance was not required to report the legal expenses as a contribution.

¶13   Nor, the ALJ held, was Alliance required to report the legal expenses as

expenditures. The constitution defines “expenditure” narrowly as spending “for the

purpose of expressly advocating the election or defeat of a candidate.” Colo. Const. art.

XXVIII, § 2(8)(a) (emphasis added). And, as the ALJ noted, express advocacy under

section 2(8)(a) has a still narrower meaning: “speech that explicitly advocates for the

election or defeat of a candidate through the use of the ‘magic words’ set out in


                                            5
[Buckley v. Valeo, 424 U.S. 1, 44 n.52 (1976)]1 or substantially similar synonyms.” Colo.

Ethics Watch v. Senate Majority Fund, LLC, 2012 CO 12, ¶ 41, 269 P.3d 1248, 1259. The

ALJ concluded that Alliance’s spending for legal expenses after the election “was clearly

not for the purpose of expressly advocating the election or defeat of a candidate.”

¶14    Watchdog appealed the ALJ’s determinations regarding the reporting

requirements,2 and the court of appeals asked us to accept the case directly under

C.A.R. 50. We accepted jurisdiction, in part because this case is related to another case

for which we had already granted certiorari, Campaign Integrity Watchdog v.

Coloradans for a Better Future, 2018 CO XXX. Both involved the question of whether

legal services constitute a “contribution” under Colorado’s campaign-finance laws.

                                      II. Analysis

¶15    We begin with the standard of review and principles of interpretation. Next, we

describe Colorado’s campaign-finance-law scheme and how a registered political




1This famous footnote in Buckley provided the following examples of express advocacy
that have since been labeled the “magic words”: “‘vote for,’ ‘elect,’ ‘support,’ ‘cast your
ballot for,’ ‘Smith for Congress,’ ‘vote against,’ ‘defeat,’ ‘reject.’” 424 U.S. at 44 n.52.
2 Watchdog did not appeal the ALJ’s determination that the contribution cap is
unconstitutional as applied to Alliance, so we do not consider that issue. Watchdog
raises one other issue that we will not consider at length—whether the ALJ erred by
failing “to address substantiated allegations of perjury.” It is the province of the
executive branch, not the judicial branch, to prosecute crimes like perjury. People v.
Dist. Court, 632 P.2d 1022, 1024 (Colo. 1981). Assuming, without deciding, that
imposing sanctions for courtroom perjury may fall within the court’s broad discretion
to cite contempt, see People v. Aleem, 149 P.3d 765, 781 (Colo. 2007), we perceive no
abuse of discretion here.



                                             6
committee like Alliance fits into it. We then turn to whether Alliance’s legal expenses

counted either as expenditures or contributions.

¶16   First, we determine that Alliance was not required to report its legal expenses as

spending.   Political committees are required to report “expenditures made, and

obligations entered into.”     “Expenditures” means only express advocacy, and

“obligations” here means obligations to make expenditures.        A payment for legal

expenses is not a payment for express advocacy.

¶17   Second, we agree with the ALJ that the payments to courts and attorneys for

Alliance’s legal defense were payments “to a third party for the benefit of” Alliance and

were therefore contributions under Colorado Constitution article XXVIII, § 2(5)(a)(II).

We conclude that the text cannot bear the narrower construction urged by Alliance.

¶18   Finally, we conclude that the ALJ erred by determining the reporting

requirement is unconstitutional as applied to Alliance for its legal expenses.       Any

contribution to a political committee like Alliance, whose major purpose is to influence

elections, is deemed to be campaign related and thus justifies the burden of reporting

and disclosure.

             A. Standard of Review and Principles of Interpretation

¶19   We review questions of constitutional and statutory interpretation de novo.

Gessler v. Colo. Common Cause, 2014 CO 44, ¶ 7, 327 P.3d 232, 235.

¶20   In construing statutes and citizen initiatives, we attempt to give effect to the

General Assembly’s and the electorate’s intent, respectively. See Teague v. People, 2017

CO 66, ¶ 8, 395 P.3d 782, 784 (statute); People v. Lente, 2017 CO 74, ¶ 16, 406 P.3d 829,


                                           7
832 (citizen initiative). We read words and phrases in context, § 2-4-101, C.R.S. (2017),

according them their plain and ordinary meanings, Teague, ¶ 8, 395 P.3d at 784; Lente,

¶ 16, 829 P.3d at 832. If the language is clear, we apply it as written. Teague, ¶ 8, 395

P.3d at 784; Lente, ¶ 16, 829 P.3d at 832.

      B. Overview of Colorado Campaign-Finance Laws Applicable Here

¶21    Three primary sources provide campaign-finance law in Colorado.              Article

XXVIII of the Colorado Constitution, a citizen initiative, limits and requires reporting of

some political contributions and spending, and it enables private enforcement of

campaign-finance law.      The FCPA covers more of the same ground.            Finally, the

Secretary promulgates additional campaign-finance rules. Dep’t of State, 8 Colo. Code

Regs. 1505-6 (Dec. 15, 2017).

¶22    We will treat Alliance as a “political committee” because that is how it is

registered and its status is not at issue in this case. “‘Political committee’ means any

person, other than a natural person . . . that [has] accepted or made contributions or

expenditures in excess of $200 to support or oppose the nomination or election of one or

more candidates.” Colo. Const. art. XXVIII, § 2(12)(a). Alliance and the Secretary point

out that there is no evidence that Alliance coordinated with a candidate, and Colorado’s

campaign-finance laws suggest committees that make only independent expenditures

and do not coordinate with a candidate should not be treated as political committees.

See § 1-45-103.7(2.5), C.R.S. (2017) (“An independent expenditure committee shall not

be treated as a political committee and, therefore, shall not be subject to the

requirements of section 3(5) of article XXVIII of the state constitution.”); Dep’t of State,


                                             8
8 Colo. Code Regs. 1505-6(1.7) (Dec. 15, 2017) (“An Independent expenditure committee

differs from a political committee in that an independent expenditure committee may

not directly contribute to a candidate committee or political party and may not

coordinate its campaign-related expenditures with a candidate, candidate committee, or

political party.”). But because Alliance was adjudicated to be a political committee in

the first campaign-finance proceeding, and because it did not challenge that

classification either on appeal in the first proceeding or at any stage of this proceeding,

its classification as a political committee is not at issue now. 3

¶23    Both the state constitution and the FCPA impose requirements on political

committees. The constitution limits the amount of contributions a political committee

can receive in a house-of-representatives election cycle. Colo. Const. art. XXVIII, § 3(5).

The FCPA requires political committees to file reports disclosing expenditures and

contributions. § 1-45-108, C.R.S. (2017).

         C. Alliance Was Not Required to Report Spending on Legal Services

¶24    Under the FCPA, “all . . . political committees . . . shall report . . . expenditures

made, and obligations entered into by the committee.” § 1-45-108(1)(a)(I).




3 In its motion to dismiss the complaint in this proceeding, Alliance included a footnote
expressing “reservation” about its classification as a political committee, but went on to
describe the issue as “not relevant to this Motion” and “beyond the scope of the present
Complaint.” Alliance included a similar footnote expressing the same “reservation[]” in
its briefing on appeal, but acknowledging that the issue “may be res judicata.” The
Secretary, likewise, included a footnote noting the issue but acknowledging that it “may
be res judicata.” Because Alliance effectively abandoned the issue, we need not address
whether Alliance would have been precluded from raising it in this proceeding.



                                               9
¶25   The ALJ correctly determined that Alliance’s spending on legal expenses did not

qualify as an “expenditure” under campaign-finance law. The meaning of expenditure

is limited to spending for “expressly advocating” the election or defeat of a candidate,

Colo. Const. art. XXVIII, § 2(8)(a), and express advocacy is limited further still to

advocacy by use of Buckley’s “magic words” or substantially similar synonyms, Colo.

Ethics Watch, ¶ 41, 269 P.3d at 1259; see Buckley, 424 U.S. at 44 n.52. Money spent for

legal expenses is not spent for expressly advocating the election or defeat of a candidate

and therefore is not an expenditure.

¶26   That’s as far as the ALJ went, but Watchdog argues that more analysis is

necessary because the FCPA requires reporting of more than just “expenditures.”

Political committees must report “expenditures made, and obligations entered into by

the committee.” § 1-45-108(1)(a)(I) (emphasis added). Watchdog argues that the phrase

“obligations entered into” extends beyond express advocacy and sweeps in any time a

committee agrees to incur debt, such as when Alliance commissioned legal services.

¶27   For two reasons, we conclude that the phrase “obligations entered into” as used

in section 1-45-108(1)(a)(I) includes only obligations entered into for making

expenditures. First, we avoid absurd interpretations. See Pineda-Liberato v. People,

2017 CO 95, ¶ 22, 403 P.3d 160, 164. And it would be absurd to require reporting of all

obligations to spend money regardless of purpose yet to require reporting of money

actually spent only for a single narrow purpose—express advocacy. Second, the FCPA

ties the meaning of obligation to expenditures when it expressly defines “obligating” to

mean an agreement to make, or indirect provision of, an “independent expenditure.”


                                           10
See § 1-45-103(12.7), C.R.S. (2017) (defining “obligating”). Although this definition does

not necessarily apply to all of a political committee’s obligations, some of which might

be coordinated with a candidate and therefore not “independent,” the definition

reinforces our understanding that the legislature intended to treat obligations no more

broadly than it did actual spending.

¶28   Watchdog contends that we should defer to a rule promulgated in 2015 by the

Secretary that suggests a different result. At the time Watchdog filed the complaint in

this case, the Secretary had promulgated a rule interpreting the statutory phrase

“expenditures made, and obligations entered into” as meaning “all committee-related

disbursements.” Dep’t of State, 8 Colo. Code Regs. 1505-6(1.6) (Dec. 15, 2015).4 Under

this rule, argues Watchdog, payments for legal services qualify as “expenditures made,

and obligations entered into.”

¶29   The 2015 rule does not alter our result. To the extent the rule can be read to

extend beyond expenditures and obligations for expenditures, such a reading conflicts

with the statute’s text as we have interpreted it, and it is therefore void.          See

§ 24-4-103(8)(a), C.R.S. (2017) (“Any rule . . . which conflicts with a statute shall be

void.”); Hanlen v. Gessler, 2014 CO 24, ¶ 35, 333 P.3d 41, 49 (“[T]he Secretary lacks

authority to promulgate rules that conflict with statutory provisions.”).




4 The rule defining “expenditures made, and obligations entered into” has since been
rescinded. Dep’t of State, 8 Colo. Code Regs. 1505-6(1) (Dec. 15, 2017) (omitting
definition of “expenditures made, and obligations entered into”).



                                            11
¶30    We affirm the ALJ’s determination that Alliance was not required to report the

legal expenses as an expenditure or obligation. Next we consider whether the FCPA

required Alliance to report them as a contribution.

            D. Money Paid to Third Parties for Alliance’s Legal Defense
                      Was a Contribution Under the FCPA

¶31    In addition to expenditures, the FCPA requires political committees to report

“their contributions received.” § 1-45-108(1)(a)(I). Under the FCPA, “‘[c]ontribution’

shall have the same meaning as set forth in section 2(5) of article XXVIII of the state

constitution.”    § 1-45-103(6)(a), C.R.S. (2017).        The constitutional definition of

“contribution” includes “[a]ny payment made to a third party for the benefit of any

. . . political committee.” Colo. Const. art. XXVIII, § 2(5)(a)(II).

¶32    The parties dispute whether payments to a law firm to defend Alliance in a tort

suit count as a reportable contribution under article XXVIII, section 2(5)(a)(II).

Watchdog argues, and the ALJ held, that the payments to the law firm—a third

party—for Alliance’s legal defense—a benefit—unavoidably fall within section

2(5)(a)(II). The ALJ then went on to hold the provision unconstitutional as applied to

Alliance.    Alliance and the Secretary contend we should construe the provision

narrowly to avoid the constitutional problem. They ask us to look to the purposes of

article XXVIII, the campaign-finance amendment, and to construe the provision to mean

“any payment made to a third party for the benefit of any . . . political committee” for

the purpose of influencing an election. If we accept that interpretation, they ask us to




                                               12
go a step further and hold that Alliance’s post-election legal expenses were not made

for the purpose of influencing an election.

¶33   We agree with the ALJ that the text of section 2(5)(a)(II) cannot bear the narrow

purpose limitation Alliance asks us to give it. Although subpart (II) uses words of

purpose to limit the payments to third parties that count as contributions, the ones it

uses are broad: “for the benefit . . . of any political committee.” Id. (emphasis added).

And a comparison to neighboring subparts demonstrates that this broad language was

deliberate. Subpart (IV) expressly contains the narrow purpose limitation that Alliance

would have us read into subpart (II): “Anything of value given, directly or indirectly,

to a candidate for the purpose of promoting the candidate’s nomination, retention,

recall, or election.” Colo. Const. art. XXVIII, § 2(5)(a)(IV) (emphasis added). So, where

one of the subparts applies only to a narrower set of purposes, it says so. Subpart (II)

broadly says that it applies to payments “for the benefit” of political committees, and

we must infer from context that it means what it says.

¶34   Applying the plain language of section 2(5)(a)(II) to the record here, we conclude

that Alliance’s post-election legal expenses were contributions. Because the law firm

that defended Alliance and the court of appeals were both third parties in relation to

Alliance, the payments of filing fees to the court and of legal fees to the law firm were

“payment[s] made to a third party,” Colo. Const. art. XXVIII, § 2(5)(a)(II). And the

payments were “for the benefit,” id., of Alliance because they furthered Alliance’s legal

defense.




                                              13
¶35    Because the payments of Alliance’s legal expenses were “contribution[s]” to

Alliance under section 2(5)(a)(II), Alliance was required to report them as contributions

under section 1-45-108(1)(A)(I).

¶36    The ALJ reached this same conclusion, but then proceeded to hold that the

reporting requirement was unconstitutional as applied to Alliance’s post-election legal

expenses. We turn now to the as-applied constitutional question.

              E. The Contribution Reporting Requirement Is Not
           Unconstitutional as Applied to Alliance for Legal Expenses

¶37    Although the ALJ recognized that Buckley upheld reporting and disclosure

requirements for political committees, it determined that the governmental interests

justifying the constitutional burdens of reporting in Buckley applied with less force to

Alliance’s post-election legal expenses. It reasoned that such “contributions” were too

far removed from electoral advocacy to be of legitimate interest to the government or

the electorate. It therefore held the reporting requirements unconstitutional as applied

to Alliance.

¶38    Requiring reporting and disclosure for campaign activities burdens the First

Amendment freedom of association and, to a lesser degree, the freedom of speech. See

Buckley, 424 U.S. at 64; Citizens United v. Fed. Election Comm’n, 558 U.S. 310,

366–67 (2010).   The burden on speech is limited because reporting and disclosure

requirements “impose no ceiling on campaign-related activities,” Citizens United, 558

U.S. at 366 (quoting Buckley, 424 U.S. at 64), and “do not prevent anyone from




                                           14
speaking,” id. (quoting McConnell v. Fed. Election Comm’n, 540 U.S. 93, 201 (2003),

overruled on other grounds by Citizens United).

¶39      Because they burden these constitutional freedoms, campaign-finance reporting

and disclosure requirements must survive “exacting scrutiny.” Buckley, 424 U.S. at 64.

That standard “requires a ‘substantial relation’ between the disclosure requirement and

a ‘sufficiently important’ governmental interest.” Citizens United, 558 U.S. at 366–67

(quoting Buckley, 424 U.S. at 64, 66).

¶40      Applying such scrutiny, the Court in Buckley upheld reporting and disclosure

requirements for political committees very similar to those at issue here. See Buckley,

424 U.S. at 61–68. The Court recognized that disclosure and reporting requirements

might deter some people from contributing and might expose contributors to

harassment or retaliation, id. at 68, but it decided those burdens were justified by three

governmental interests, id. at 66–68. First, disclosure provides valuable information by

showing the electorate where political money comes from and how it is spent. Id. at

66–67.    “The sources of a candidate’s financial support also alert the voter to the

interests to which a candidate is most likely to be responsive and thus facilitate

predictions of future performance in office.” Id. at 67. Second, disclosure prevents

corruption and the appearance of corruption by exposing to light those who would

attempt to purchase legislative favors. Id. Third, reporting requirements help gather

the data necessary to detect violations of contribution caps. Id. at 67–68. As for the

relation between these governmental interests and the reporting requirements, the

Court explained that disclosure and reporting requirements are the “least restrictive


                                           15
means of curbing the evils of campaign ignorance and corruption that Congress found

to exist.” Id. at 68.

¶41    The same rationale carried the day more than thirty years later in Citizens

United, when the Court once again upheld disclosure and reporting requirements for

independent electioneering groups. 558 U.S. at 367–70. The Court went so far as to say

that the informational interest alone justified the requirement that independent groups

disclose their electioneering activities. Id. at 369.5

¶42    The ALJ decided that the contribution here—payment for post-election legal

expenses—was too far removed from campaign spending to be controlled by Buckley

and Citizens United. It reasoned that none of Buckley’s three governmental interests

applied to “contributions that are not intended to influence an election.”

¶43    But, as Buckley explained, the activities of a political committee whose major

purpose is to influence elections “are, by definition, campaign related.” 424 U.S. at 79.

The ALJ found that Alliance was formed for the purpose of influencing the outcome of

the Woodmen Hills election, and Alliance does not dispute that characterization. Under

Buckley’s logic, then, because Alliance’s major purpose is to influence an election,6 any

contribution to Alliance is campaign related.


5 The Citizens United Court left room for an as-applied challenge based on a showing
that there is a “reasonable probability that the group’s members would face threats,
harassment, or reprisals if their names were disclosed.” 558 U.S. at 370. But Alliance
has made no such showing here.
6The ALJ concluded that Buckley’s “by definition” rationale couldn’t apply to Alliance
because Colorado law defines “political committee” more broadly than the “major
purpose” definition at issue in Buckley. But Alliance fits Buckley’s major-purpose



                                              16
¶44   It makes little difference that the contribution at issue here (1) occurred

post-election and (2) did not directly serve to influence a campaign. As Watchdog

points out, elections are cyclical and money is fungible. Although one election may

have passed, more will come. Cf. id. at 67 (“This exposure [by required disclosure] may

discourage those who would use money for improper purposes either before or after

the election.” (emphasis added)). Further, the interests identified in Buckley apply to

any contribution to a group that primarily serves to influence elections, even a

contribution earmarked for non-campaign purposes like legal expenses. The electorate

benefits from knowing “the interests to which a candidate is most likely to be

responsive,” id., and one could reasonably infer that the candidate Alliance supported

would be responsive to the contributor that defended Alliance to the tune of $42,000.

Further, disclosure of the contribution might deter the candidate from being overly

responsive to the contributor, and would help the electorate detect any such corruption

that occurred. See id.

¶45   We conclude that the reporting requirements of section 1-45-108(1)(a)(I) are not

unconstitutional as applied to Alliance.

                                    III. Conclusion

¶46   We affirm the ALJ’s determinations that Alliance’s post-election legal expenses

(1) were not reportable expenditures but (2) did qualify as “contribution[s]” under


definition, and that is enough here. Whether the Colorado definition extends to other
organizations that don’t have the major purpose of influencing elections might matter
in a facial challenge but is irrelevant as applied here to Alliance.



                                           17
article XXVIII, section 2(5)(a)(II) of the Colorado Constitution. We reverse the ALJ’s

determination that the FCPA’s reporting requirements are unconstitutional as applied

to Alliance for its “contribution” of payments for post-election legal expenses. We

remand for further proceedings consistent with this opinion.




                                          18